Citation Nr: 1607247	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-40 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for paraplegia as secondary to service-connected lumbar paravertebral myositis at L4-L5, bulging discs at L2-L3 with spinal canal stenosis from L2-S1, and radiculopathy at L4-L5 (a back disability).

2.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected back disability.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran was previously represented in this matter.  In response to a December 2015 letter regarding representation, the Veteran signed a "Pro Se Election Form" and elected to represent himself; therefore, the Board finds that the Veteran is pursuing this appeal pro se.  See 38 C.F.R. § 14.631(c) (2015).


FINDINGS OF FACT

1.  The Veteran is service connected for a back disability, diagnosed as lumbar paravertebral myositis at L4-L5, bulging discs at L2-L3 with spinal canal stenosis from L2-S1, and radiculopathy at L4-L5.

2.  The Veteran has current diagnoses of paraplegia and erectile dysfunction.

3.  Paraplegia and erectile dysfunction are proximately due to the service-connected back disability.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for paraplegia have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for paraplegia and erectile dysfunction have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (grant of service connection for paraplegia and erectile dysfunction), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issues of paraplegia and erectile dysfunction is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Paraplegia and Erectile Dysfunction

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, paraplegia (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Erectile dysfunction is not a chronic disease, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that paraplegia and erectile dysfunction are secondary to the service-connected back disability.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection for a chronic disease (paraplegia as an organic disease of the nervous system) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board first finds that the evidence shows current disabilities of paraplegia and erectile dysfunction.  In a January 2009 VA examination report, the Veteran was diagnosed with paraplegia and erectile dysfunction.  More recently, in an April 2012 VA treatment record, the Problem List included paraplegia and male erectile disorder.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's paraplegia and erectile dysfunction are proximately due to the service-connected back disability.  In this regard, in a January 1987 rating decision, the RO granted service connection for a back disability.

Evidence favorable to the claims includes an April 2009 medical opinion from the Veteran's private treating physician, Dr P.R.R.  In the letter, Dr. P.R.R. indicated that he first treated the Veteran in June 2003.  Contemporaneous to the April 2009 letter, Dr. P.R.R. indicated that he evaluated the Veteran in March 2009 and reviewed the Veteran's military medical records.  At that time, Dr. P.R.R. diagnosed lumbar fibromyositis, disc bulging, spinal stenosis, paraplegia secondary to spinal stenosis, and erectile dysfunction secondary to paraplegia.  As to the paraplegia, Dr. P.R.R. indicated that the Veteran's low back condition of myositis, disc bulging, and canal stenosis has continued deteriorating to the point that the Veteran is paraplegic secondary to the canal stenosis.  With respect to the erectile dysfunction, Dr. P.R.R. first explained that the male sexual organs are innervated by two sets of fibers - the parasympathetic fibers originating in the intermediolateral cell of the 2, 3, and 4 sacral spine segments (i.e., S2, S3, and S4).  He further explained that the compressor urethrae and cavernosus muscles are innervated by the perineal branch of the pudendal nerve (S2, S3, and S4).  As such, Dr. P.R.R. opined that the Veteran's erectile dysfunction results as a consequence of the paraplegia from the L2 level, which is higher than the S2, S3, and S4 levels.  

The Board finds that Dr. P.R.R.'s medical opinions regarding the etiology of the Veteran's paraplegia and erectile dysfunction to be probative.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, Dr. P.R.R.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. P.R.R. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate, albeit brief, rationales for the conclusions based on medical principles.

The Board acknowledges the January 2009 VA examination and July 2010 VA addendum medical opinion.  However, neither the January 2009 VA examiner nor the July 2010 VA examiner provided an adequate opinion as to whether the service-connected back disability aggravated the claimed conditions (paraplegia and erectile dysfunction).  Indeed, the July 2010 VA examiner provided an opinion only as to the etiology of the paraplegia and opined that the paraplegia is not caused by or secondary to the motor vehicle accident sustained in service.  Here, however, the Veteran has not contended direct service connection (as a result of a motor vehicle accident sustained in service); instead, the Veteran contends that the paraplegia and erectile dysfunction are secondary to the service-connected back disability (which was sustained as a result of the in-service motor vehicle accident).  As such, there is no other competent medical opinion of record against the claims that directly addresses the etiology of the Veteran's paraplegia and erectile dysfunction.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for paraplegia and erectile dysfunction, as secondary to the service-connected back disability, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for paraplegia is granted.

Service connection for erectile dysfunction is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


